         Case 1:17-cr-00548-PAC Document 249 Filed 01/13/20 Page 1 of 3

                  THE LAW OFFICES OF SEAN M. MAHER, PLLC



                                                       January 13, 2020




VIA ECF

The Honorable Paul A. Crotty
Unites States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       RE:     United States v. Joshua Adam Schulte,
               17 Cr. 548 (PAC)

Dear Judge Crotty:

       I write in reply to the government’s January 9, 2020 letter1 objecting to the withdrawal of
defense counsel.

         The government has opposed the defense’s application for withdrawal of counsel and an
adjournment of the February 3, 2020 trial date. The government argues that Mr. Schulte has a
trial team that is sufficient and that Mr. Schulte has conflict-free counsel, including me. The
government is wrong. I am not trying this case. As Curcio counsel, I have -- and should
continue to have -- a limited role. That role does not include advising Mr. Schulte at trial
whether to actually call his lawyers as witnesses and certainly does not include me advising and
helping Mr. Branden with preparing a trial defense. By expanding the limited role any Curcio
counsel should play, the government invites error and unethical conduct from me. I decline their
invitation and so should the Court.

       The Court’s Curcio Order delineates my role.2 That role does not include being trial
counsel, a role that would entail learning all of the facts of the case, reviewing all the discovery,
meeting with experts and other witnesses, and assisting Mr. Schulte in making the final tactical
decisions that can only be made after the government has rested. Nor should it. As the record
makes clear, I have not undertaken an assignment to represent Mr. Schulte at trial; nor would I.
Mr. Schulte is entitled to an effective and conflict-free defense, one that I would not be able to
provide by February 3, 2020.3


1
  Doc. No. 244.
2
  Doc. No. 177.
3
  See Doc. Nos. 218 ¶¶ 16-19 & 233.
                    233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                             (212) 661-5333 • (347) 548-9959 FAX
                                 WWW.SEANMAHERLAW.COM
         Case 1:17-cr-00548-PAC Document 249 Filed 01/13/20 Page 2 of 3

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                                                 Page 2 of 3

        More importantly, ordering me to cross over the clear line between my role as Curcio
counsel and step into the role of Mr. Schulte’s trial counsel would violate various ethical
strictures and could form another basis for appeal.4 The advice I provide Mr. Schulte concerning
his decision of whether he does not want to waive his right to call a member or former member
of his legal defense team should be protected from any appearance that my advice is influenced
in any way by a personal motivation to see that any member of Mr. Schulte’s defense team is
disqualified so that I personally can be assigned as trial counsel. I already have requested that
the Court disqualify members of Mr. Schulte’s defense team. Should I now be given a trial
counsel role, there could be a perception that my request for disqualification and any advice I
have provided Mr. Schulte was motivated by my personal interests, not those of Mr. Schulte. It
is precisely to avoid this appearance of impropriety that that caselaw draws a clear line between
Curcio counsel and trial counsel. To merge the two would undermine the integrity of the judicial
system, the Curcio process, and Mr. Schulte’s constitutional right to effective assistance of
conflict-free counsel.5

        The government’s suggestion that Curcio counsel should provide trial advice to Mr.
Branden, an attorney on the defense team, does not comport with my limited role and would lead
to an ethical quagmire.

        First, I am unable to contribute to trial strategy because I only know a small portion of the
facts in this case. I have not undertaken the extensive trial preparation that is required in a case
like this. It would take me months to get up to speed on all of the classified and unclassified
discovery in the case.

         Second, my role as Curcio counsel has been to provide independent advice to Mr. Schulte
about whether to waive his right to call a member or former member of his defense team as a
trial witness. Since my appointment, Mr. Schulte raised his concerns regarding the commitment
Mr. Branden has shown to the case and asked the Court to relieve Mr. Branden for
ineffectiveness. Should the Court keep Mr. Branden on the case and order me to provide trial
assistance to Mr. Branden, I would be in an impossible position as Mr. Schulte reasonably could


4
  The government’s response inflates the composition and preparedness of Mr. Schulte’s current
trial team. As of today, Mr. Schulte has a defense team consisting of Ms. Shroff, Mr. Zas, Ms.
Glashausser, and Mr. Branden. Mr. Branden’s lack of preparedness has been documented by
Mr. Schulte and affirmed by Mr. Branden. Mr. Zas is an appellate lawyer who has never tried a
case. He will have no role at trial other than to provide support for legal arguments and briefing.
Ms. Glashausser has no security clearance, has never reviewed the classified discovery, has not
met with Mr. Schulte since 2018, and is not part of the trial team.
5
  There is a factual inaccuracy in the government’s response. The government asserts that at the
December 18, 2019 Curcio hearing the defense only raised a conflict based upon the advocate-
witness rule. Doc. No. 244 at 4. That is not accurate. The defense had an ex parte sidebar to
which the government was not privy. Curcio Hearing transcript of December 18, 2019 at 4-16
(filed partially under seal).
                      233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                                (212) 661-5333 • (347) 548-9959 FAX
                                    WWW.SEANMAHERLAW.COM
          Case 1:17-cr-00548-PAC Document 249 Filed 01/13/20 Page 3 of 3

                  THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                                                Page 3 of 3

question whether my duty of loyalty lies with him or to a colleague in the defense bar -- Mr.
Branden.

       Third, the government states that Mr. Branden can still come up to speed -- in the three
weeks that remain until trial begins -- and that I could shore up any inadequacies in Mr.
Branden’s trial preparation. Asking me to put a veneer of effectiveness on a situation where a
lawyer has told the Court he is unprepared would be improper and I am ethically precluded from
doing so.

         Finally, nothing about the Prison Notebooks constitutes an “exceedingly narrow set of
evidence.”6 The government has previously argued that the Prison Notebooks are admissible
not only on the two so-called “MCC Counts,” but on the Espionage Act counts as well. Thus, the
ultimate decision whether to call a defense team member to rebut the Prison Notebooks evidence
will be monumental and will need to take into account every piece of evidence and every nuance
of the trial dynamic. No advice I could give Mr. Branden during a February 2020 trial would
come close to effective assistance of counsel and would leave me in an untenable position.7

        Mr. Schulte is currently in an impossible situation. He needs informed conflict-free
advice from trial counsel on matters such as whether to actually call any members of his legal
team as witnesses, whether he should testify, and other crucial litigation matters interrelated to
the advocate-witness issues. The Federal Defenders and Ms. Shroff cannot advise him because
they are conflicted. I cannot advise him because I am not trial counsel. And Mr. Branden cannot
advise him because he does not have sufficient familiarity with the case. Thus, Mr. Schulte in a
very real sense has no counsel at this critical stage of the proceedings.

       In summary, Mr. Schulte needs conflict-free counsel who knows all the facts of the case,
including the classified and unclassified discovery, the complicated forensic information,
knowledge of what other witnesses, including rebuttal witnesses, might say, and knowledge of
how Mr. Schulte would testify at trial. A fully-informed conflict-free trial counsel also should be
the one to advise Mr. Schulte on the specific tactical trial decision of whether to call a member or
former member of Mr. Schulte’s defense team as a trial witness.


                                                     Respectfully submitted,


                                                     ____/S/________________
                                                     Sean M. Maher
                                                     Curcio Counsel for Joshua Adam Schulte

cc:      All counsel via ECF

6
    Doc. No. 244 at 5.
7
    Doc. No. 233 at 1-2.
                       233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                                (212) 661-5333 • (347) 548-9959 FAX
                                    WWW.SEANMAHERLAW.COM
